Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00044-CV

                                          IN RE Kiera MATHIS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 23, 2020, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019-PA-01737, styled In the Interest of C.W., N.M., and M.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Charles E. Montemayor presiding.